O’Gorman, J.
—The granting or denial of this motion was in the judicial discretion of the court, and there is nothing before the court to show that that discretion has been abused.
The petition of the plaintiff disclosed his reasons for suspecting the general incorrectness of the defendants’ accounts, and for his expectation that testimony to prove errors can be found in the books.
But he does not specify any error or fraud in the accounts detrimental to plaintiff’s intestate, and the examination applied for would, if it had been granted, lead only to a search for evidence, without any special aim or special subject of inquiry. This is not the legitimate object of the motion.
The order appealed from must be affirmed, with ten dollars costs.
Sedgwick, J., concurs.